The defendant relies upon two bills of exception in support of her appeal. The first bill was taken to the overruling of a motion for a new trial, based upon the fact that one of the jurors, during a recess of the court, after the state had introduced its evidence and before the defendant had offered any evidence, expressed the opinion to a bystander that there was no doubt that the defendant was guilty of the crime for which she was on trial. The motion for a new trial was properly overruled on the ground that it came too late, being filed after the sentence was imposed. The other bill of exceptions has reference to the fact that the attorney who represented the defendant during the trial was not present when the sentence was pronounced, and that the judge did not ask the defendant whether she had any reason to urge why the sentence of the law should not be pronounced upon her. It is not essential to the validity of a sentence that the attorney for the defendant shall be present when the sentence is pronounced; for the sentence is not a part of the proceedings which constitute the trial, according to articles 332, 333, and 334 of the Code of Criminal Procedure. Article 523 declares that the only formalities required for the validity of a sentence are that it shall be pronounced orally, in the presence of the defendant, and be *Page 1065 
recorded in the English language on the minutes of the court; and article 524 declares that it is not necessary that the defendant shall be asked whether he or she has anything to say why the sentence of the law should not be pronounced against him or her.
The verdict and sentence are affirmed.